United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1432
Issued: October 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2014 appellant, through his attorney, filed a timely appeal from an April 14,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for a prerecoupment hearing. Because more than one year has elapsed from the most
recent merit decision dated September 13, 20001 to the filing of the appeal on June 4, 2014 and
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.
1

For final adverse decisions of OWCP issued before November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2) (2008).
2

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 9, 1988 appellant, then a 52-year-old food service worker, filed a traumatic
injury claim alleging that he slipped and fell hitting his chest on the edge of a table top railing on
November 8, 1988. He stated that he sustained bruised ribs as a result of this incident. OWCP
accepted appellant’s claim for brachial plexus lesions, synovitis and tenosynovitis on October 26,
1989 and left ulnar irritation on January 11, 1990. It reduced his compensation benefits based on
his capacity to earn wages as a self-service gas station attendant on February 27, 1991. By
decision dated January 27, 1992, OWCP granted appellant a schedule award for five percent
permanent impairment of his left arm.
In a letter dated March 12, 1999, OWCP informed appellant of the preliminary
determination that he had received an overpayment of compensation in the amount of $6,121.42
due to the death of his dependent. By decision dated September 13, 2000, it waived the recovery
of this overpayment.
OWCP made a preliminary finding of overpayment on December 5, 2013 in the amount
of $8,974.23 because appellant’s compensation payments had not been offset or reduced for a
portion of his social security retirement benefits earned while in federal service. It found that he
was not at fault in the creation of the overpayment. OWCP provided appellant with his appeal
rights noting that he had 30 days to request a prerecoupment hearing before a representative of
the Branch of Hearings and Review, that he could request a telephone conference or that he
could request a final decision from the district office. It also provided him with an appeals form
to complete and submit.
Appellant requested a prerecoupment hearing on a form received by the Branch of
Hearings and Review on January 27, 2014. The envelope indicated that the postmark was
January 22, 2014. Appellant also submitted an overpayment recovery questionnaire and
additional financial documents. He provided arguments in a narrative statement dated
January 20, 2014.
By decision dated April 14, 2014, the Branch of Hearings and Review denied appellant’s
request for a prerecoupment hearing as untimely.
LEGAL PRECEDENT
OWCP regulations on the recovery of overpayments provide that, before collecting the
overpayment, it must provide the claimant with written notice of the fact and amount of the
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount or
finding of fault and the right to request waiver of the overpayment.3 The regulations further
provide that a claimant may request a prerecoupment hearing with respect to an overpayment.4
Failure to request the prerecoupment hearing within 30 days shall constitute a waiver of the right

3

20 C.F.R. § 10.431; see also J.J., Docket No. 13-1905 (issued April 8, 2014); A.G., 58 ECAB 625 (2007).

4

20 C.F.R. § 10.432.

2

to a hearing.5 The only right to a review of a final overpayment decision is to the Board.6 The
hearing provisions of 5 U.S.C. § 8124(b) do not apply to a final overpayment decision.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely. OWCP notified him of its preliminary determination that he received an
overpayment of compensation in a letter dated December 5, 2013. It informed appellant that he
could request a telephone conference, a prerecoupment hearing or a final decision based on the
written evidence within 30 days of the date of the letter. OWCP’s implementing regulations are
specific as to the 30-day time limitation in which to request a prerecoupment hearing.
Appellant’s request for a prerecoupment hearing was postmarked January 22, 2014 more than 30
days after OWCP’s notification of overpayment dated December 5, 2013. As provided in
OWCP regulations, his hearing request was therefore untimely and he waived his right to a
prerecoupment hearing.8
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.

5

Id., J.J., supra note 2; L.C., 59 ECAB 569 (2008).

6

20 C.F.R. § 10.440(b).

7

Id.; J.J., supra note 2.

8

J.J., supra note 2.

3

ORDER
IT IS HEREBY ORDERED THAT the April 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

